23 Ill. App.3d 546 (1974)
319 N.E.2d 557
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
CHARLES EUGENE REED, Defendant-Appellant.
No. 12661.
Illinois Appellate Court  Fourth District.
November 21, 1974.
Moody, Venturelli & Diamond, of Decatur, for appellant.
Basil G. Greanias, State's Attorney, of Decatur (Robert I. Wrigley, Assistant State's Attorney, of counsel), for the People.
Reversed and remanded.
Mr. JUSTICE CRAVEN delivered the opinion of the court:
After a jury trial, defendant was convicted of bigamy and was sentenced to probation for a period of one year. The sole issue raised on appeal concerns the trial court's refusal to conduct a bench trial when defendant expressly waived a jury trial and the State objected to this waiver.
 1 In People v. Spegal, 5 Ill.2d 211, 125 N.E.2d 468, the supreme court *547 held that amendments to the Criminal Code in 1941, providing that when a defendant pleads guilty or waives a jury the cause shall be heard and determined by the court without a jury, gave a defendant an absolute right to be tried by the court, even over the objection of the People. (Ill. Rev. Stat. 1953, ch. 38, ¶ 736.) The successors to the 1941 amendment to the Criminal Code, considered to be controlling in Spegal, are found as sections 103-6 and 115-1 of the present Code of Criminal Procedure:
"§ 103-6. Waiver of Jury Trial.) Every person accused of an offense shall have the right to a trial by jury unless understandingly waived by defendant in open court.
*   *   *
§ 115-1. Method of Trial.) All prosecutions except on a plea of guilty shall be tried by the court and a jury or the court when a jury is waived by the defendant in open court." Ill. Rev. Stat. 1973, ch. 38, ¶¶ 103-6, 115-1.
The prosecution argues the United States Supreme Court decision in Singer v. United States, 380 U.S. 24, 13 L.Ed.2d 630, 85 S.Ct. 783, indicates that although the United States Constitution grants a defendant a right to a jury trial, it does not give a defendant an unqualified right not to have a jury trial. The State further argues that Illinois law concerning the right to a jury trial should be interpreted in the same way.
 2 We do not believe the Singer decision is dispositive. The Singer court not only interpreted the United States constitutional right to a jury trial, but also dealt with the constitutional validity of Rule 23(a) of the Federal Rules of Criminal Procedure, which specifically required a jury trial waiver to be with the approval of the court and the consent of the government. In delivering the opinion of the court in Singer, Mr. Chief Justice Warren noted that several states had adopted a variety of procedures relating to jury trial waivers in State criminal cases. The Spegal case was specifically noted. Singer dealt solely with two points: first, the United States Constitution neither confers nor recognizes the right of criminal defendants to have their cases tried before a judge alone; second, the particular rule of criminal procedure for federal courts concerning jury trial waivers established a reasonable procedure for those waivers. The Singer decision has no bearing upon this matter of state criminal procedure. That Spegal has continued validity long after the decision in Singer was handed down is demonstrated by the comment in People v. Brown, 43 Ill.2d 79, 82, 250 N.E.2d 647, by Mr. Justice House writing for the court, "that it would be reversible error for the trial court to deny a competent defendant's jury waiver," citing Spegal as authority.
Accordingly, it was reversible error here for the trial court not to accept *548 defendant's waiver of a jury trial even though the State objected to that waiver. The judgment of the circuit court of Macon County is reversed and the cause remanded for a new trial.
Reversed and remanded.
SMITH, P.J., and TRAPP, J., concur.